DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal, on 6 May 2022. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 15 March 2022 has been entered.

Response to Arguments
Applicant's arguments filed with respect to the drawing objections have been fully considered but they are not persuasive. Applicant has addressed the objections to the drawings by adding features and reference characters to both the drawings and the specification without indicating where the support exists in the originally filed disclosure.  Accordingly, the drawings are not accepted and the drawing objections are maintained.  If Applicant remains of the opinion that the changes to both the specification and drawings do not add new matter, Applicant should clearly indicate where the support exists in the originally filed disclosure.   Please refer to the most recent Advisory Action for additional discussion.  Examiner has appended the originally filed drawings for Applicant’s convenience.  
Applicant's arguments filed with respect to the amendment to the specification have been fully considered but they are not persuasive.    Applicant’s amendment to the specification continues to add whole lines of text and reference characters without clear explanation as to where the support from the originally filed disclosure originates.  Accordingly, the amendment to specification is objected to and has not been entered.  Please refer to the most recent Advisory Action for additional discussion. 
Applicant's arguments filed with respect to the rejections under 35 U.S.C. 112(b) have been fully considered but they are not persuasive.  To the extent that Applicant has addressed Examiner’s rejections in the Amendment, Examiner has withdrawn portions of the rejections, below.  However, Applicant has not addressed some of the rejections under 35 U.S.C. 112(b).  In the absence of remarks discussing why the rejections are improper and should be withdrawn, Examiner has maintained these rejections as they apply to the Amended claims, below.   Additionally, Applicant’s amendment has necessitated new grounds of rejection under 35 U.S.C. 112(b), below.  Applicant has not addressed the rejection of claim 12 under 35 U.S.C. 112(b); it appears that Applicant is instead addressing 112(d), which was not applied to the claim.
Applicant's arguments filed with respect to the prior art rejections have been fully considered but they are not persuasive. Applicant’s argument is directed at the term “fixed”, which Applicant argues “means that no other source of heat, whether through a hot product passing through the unit operation or through heating elements like burners, are applied to the unit operation”.   To the extent that Applicant is trying to argue that Applicant has a special definition of the term “fixed’ to which the claims should be limited, Examiner refers Applicant to the discussion of “fixed” in the originally filed specification paragraph [0009]: “The unit operation is determined to have a preassigned or "fixed" heat load, meaning operations have been completed, and no further heat is added to the system.”.   Examiner notes that Applicant’s disclosure does not specifically say the term “fixed” is limited to “meaning operations have been completed, and no further heat is added to the system”, as the term “fixed” is also used to refer to “preassigned” heat load.  Examiner also again notes that Applicant now only presents the term “fixed” without antecedent basis.  Examiner addressed this limitation as found in the claim referring to the “preassigned” heat load, referencing Zendejas-Martinez (see at least column 3, lines 29-39: the reactor is for a specific product, thus may be considered to be under a fixed heat load, and is cooled to a lower temperature.  However, as discussed above, absent a specific and clear recitation of a special definition for the term “fixed”, Zendejas-Martinez appears to meet the “preassigned” understanding of “fixed” (which Applicant appears to wish to remove from the disclosure).  As noted above, “The unit operation is determined to have a preassigned or “fixed” heat load” does not appear to be indicative of a limiting definition for “fixed” heat load  (Examiner notes that Applicant attempts to remedy this by deleting the term “preassigned”.  Thus, since Zendejas-Martinez continues to meet the claim, the rejections including Zendejas-Martinez and Davis are maintained, though Examiner also adds Davis to further support the rejections of the limitations regarding temperature and Harrington as an alternative rejection for added support of what appears to be Applicant’s understanding of “fixed heat load”.  Examiner also notes that Applicant appears to discuss that Applicant’s claimed invention defines over Zendejas-Martinez since “[…] These properties require adjusting in real-time and also require considerations of the unit operation / equipment being cooled including an acceptable temperature change that can occur across the equipment […].”   Examiner notes that these considerations are not set forth in the claims, and thus these arguments are also not found persuasive with respect to the art.  
If Applicant wishes to continue prosecution, to the extent supported by the disclosure, Applicant may wish to consider providing additional detail regarding the “unit operation”, the “fixed” conditions, some identity of the “streams” used, and/or relate the adjustment of “recycle ratio” to specific temperature(s) recited earlier or that are the ultimate goal.  Such recitations would likely overcome the art of record, but may raise additional concerns.  Applicant may also wish to discuss the continued deficiencies with respect to the drawings, specification, and claims with the Examiner so that such can be resolved.  Applicant can arrange such discussion by scheduling an interview with the Examiner using the contact information below.  

Claim Objections
Claim 1 is objected to because of the following informalities: Even though each stream inherently has a mass flow rate, it appears that the article “the” should be removed at the first recitation of “mass flow rates” in item “d.”  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: “temperature” appears to be missing between “lower” and “than”; Alternatively “at a” could be deleted.  Appropriate correction is required.

Drawings
The drawings were received on 15 March 2022.  These drawings are objected to.
Regarding the changes to the drawings, Examiner notes that there is high probability of a new matter issue when both the drawings and the specification are amended. For example, both the drawing and the specification were amended to discuss the not shown "pre-existing chiller" in Figures 1 and 4; similarly, regarding the multiple non-mechanical pumps, Applicant states that Applicant has "augmented" the specification to further explain. Examiner notes that no chiller was present in the originally filed drawings, nor were multiple non-mechanical pumps present in the originally filed drawings.  Accordingly, the drawing objections for these features are maintained.  Examiner appends the originally filed drawings for Applicant’s consideration.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pre-existing chiller” of claim 11, and “multiple non-mechanical pumps” of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “301” has been used to designate both unit operation and upstream; and reference character “306” has been used to designate both downstream and hot effluent stream.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  Examiner notes that it does appear that the specification changes regarding reference characters 302 (correcting part of the deficiency with reference character 301) and 306 could be addressed through a separate submission only amending for consistency.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 211, 212, 207, 209, 304.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  Examiner notes that drawing amendments removing the above characters without adding additional features not set forth in the originally filed disclosure would likely address this objection.  
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Specification
The amendment filed 15 March 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Regarding the specification, it has not been entered since, for example: the changes to paragraph [0009] are not accepted since the deletion of "preassigned or" raises the issue of whether Applicant had possession of the invention, since the omission changes the scope of the disclosure. The change to paragraph [0024] is not accepted in view that the equipment now included in the drawing was specifically indicated as "not shown" and Applicant has not discussed where support is found in the originally filed disclosure for the additional material added to the end of the paragraph. The change to paragraph [0028] is not accepted in view that it appears to add another term “coline” to 301. The change to paragraph [0042] is not accepted in view that discussion of where support is found in the originally filed disclosure for the added material is not provided.
Examiner notes, however, that it does appear that changes only resolving the issue with reference characters 302 (to address part of the reference character objection with respect to character 301) and 306 could be addressed through a separate submission only amending for consistency. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation the “a method for direct cooling of a unit operation with a combination with a vaporized motive fluid and at least a portion of an effluent gas stream from the unit operation”. It appears this is in error for “a method for direct cooling of a unit operation with a combination of a vaporized motive fluid and at least a portion of an effluent gas stream from the unit operation.” The former is unclear since the combination as claimed appears to only include vaporized motive fluid and effluent gas.   Additionally, claim 1, recites the limitations “the non-mechanical pump” and “said mechanical pump”.  Applicant has cancelled the antecedent basis for “non-mechanical pump”.  Additionally, claim 1 sets forth the limitation “the fixed heat load”.  Applicant had previously cancelled the antecedent basis for “fixed heat load”.  Applicant should either provide antecedent basis for the above limitations or cancel the above limitations.  Additionally, the terms “about” and “approximately” in claim 1 are relative terms which renders the claim indefinite. The terms “about” and “approximately” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Neither “about” nor “approximately” are defined by the specification, nor is it clear how they differ from one another.  Additionally, the equation set forth for “a recycle ratio” is not tied back to the adjustment of “a recycle ratio”, thus it is not clear whether “a recycle ratio” is adjusted according to the equation or not, since the equation is set forth for determining “a recycle ratio” which may or may not be the same as “a recycle ratio” from the adjusting step.  It addition, as presented (and as previously presented), it remains unclear whether the previously added limitation “and direct cooling of said unit operation under the fixed heat load to a lower temperature by routing the cooling stream to the unit operation” is a part of Tsubeff or a separate step.  It appears that Applicant intended this to be a separate step, which is the interpretation used by the Examiner.  Examiner has attempted to address the claim as best it can be understood as presented, below.  Claims 2-12 are rejected insofar as they are dependent on claim 1, and therefore include the same error(s).  
Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2-7 make inconsistent use of “a” versus “the” for each variable defined.  It appears that where a variable is for the first time introduced, that “a” would be more appropriate to ensure no question of lack of antecedent basis is raised.  Additionally, it is unclear if “the flow rate” in claims 4 and 5 are the same or different from the mass flow rates of claim 1 since they are reported in volumetric units rather than units of mass.  
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 sets forth “utilizing multiple non-mechanical pumps”.  This is unclear in that it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zendejas-Martinez (US 7,608,129: cited by Applicant) in view of Davis (US 4,430,865: cited by Applicant), and alternatively further in view of Harrington (US 2014/0202205: cited by Applicant).
Regarding claim 1, Zendejas-Martinez discloses a method for direct cooling of a unit operation (see at least column 3, lines 29-39) with a combination with a vaporized motive fluid stream and at least a portion of an effluent gas stream from the unit operation (see at least column 3, lines 29-39; column 5, lines 53-61: the cooling stream is a combination of the vaporized natural gas make-up fluid as a motive fluid and a recycled effluent gas from the reactor #10), wherein the direct cooling method comprises: a. circulating a portion of said effluent gas stream from the unit operation having a temperature higher than that of the vaporized motive fluid stream with the non-mechanical pump where the vaporized motive fluid stream is provided as a motive force (see at least column 5, lines 53-61; Figures 1-4, effluent stream #84 is circulated through ejector #94 and/or #80 using natural gas from source #72 as motive force; see also column 7, line 62 through column 8, line 17: the effluent stream is provided at a higher temperature than the natural gas stream); b. providing the vaporized motive fluid stream to the non-mechanical pump at a temperature lower than that of the unit operation effluent (see at least column 5, lines 53-61; Figures 1-4, natural gas from source #72 as motive force is provided through ejector #94 and/or #80; see also column 7, line 62 through column 8, line 17: the natural gas stream is provided at a lower temperature than the effluent stream); c. forming a cooling stream by combining said effluent gas stream from the unit operation and the vaporized motive fluid in said non-mechanical pump (see at least column 5, lines 53-61; Figures 1-4: the natural gas from source #72 and the effluent stream #84 are combined in ejector #94 and/or #80), wherein a combined cooling stream has a temperature in the range between the temperature of the unit operation effluent and the vaporized motive fluid stream (see at least column 7, line 62 through column 8, line 17: the effluent stream is provided at a higher temperature than the natural gas stream, thus the combined stream will have an intermediate temperature) d. adjusting a recycle ratio of the mass flow rates of said effluent gas stream from the unit operation to the vaporized motive fluid stream combined in the non-mechanical pump (see at least column 6, lines 20-31: the mass flow rates of the effluent and natural gas motive stream are adjusted/adjustable via valves #78/#98/#92/#96). 
Zendejas-Martinez does not disclose the effluent gas stream from the unit operation having a temperature in the range of approximately 50-500°F; the vaporized motive fluid stream at a temperature in the range of about -452°F to about 50°F; or wherein a combined cooling stream has a temperature in the range of about -50°F to about 300°F.
However, temperatures of effluent stream, motive fluid stream, and combined cooling stream are results effective variables dependent on the unit operation acted upon, the composition of the effluent stream, the composition of the motive fluid, and the composition of the combined cooling stream, as evidenced by Davis (see column 1, lines 46-54: too large a temperature differential between operating conditions and cooling gas will result in damage to system components).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Zendejas-Martinez with the effluent gas stream from the unit operation having a temperature in the range of approximately 50-500°F; the vaporized motive fluid stream at a temperature in the range of about -452°F to about 50°F; and wherein a combined cooling stream has a temperature in the range of about -50°F to about 300°F, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).  
Zendejas-Martinez is silent regarding wherein a recycle ratio is determined by: Recycle Ratiomass = (CMot * (Tc - TMot )) / (CEff * (TEff - Tc )) where, the Recycle Ratiomass is the ratio of the mass flow rate of the effluent to the mass flow rate of the vaporized motive fluid stream; CMot is the specific heat of the vaporized motive fluid stream; CEff is the specific heat of the unit operation effluent stream entering the non- mechanical pump; Tc is the temperature of the cooling stream or a target temperature of the cooling stream exiting the non-mechanical pump;  2414287-US TMot is the temperature of the vaporized motive fluid stream, and is selected by the operator; TEff is the temperature of the unit operation effluent stream entering the non- mechanical pump.
Examiner notes however, that “wherein the ratio is determined by […]” does not further manipulate the method, including the step of “adjusting the ratio […]”.  However, to the extent that Applicant may consider (and amend) to link the determination to the adjustment, Examiner notes that “wherein the ratio is determined by […]” appears to be inherent, but to the extent that Applicant may argue that it is not inherent, Examiner notes that an engineer in the design phase of a cooling operation for a unit operation would as a routine practice take steps to obtain values on which to determine ratios which would improve efficiency. These steps would examine a variety of parameters which would be beneficial to the process and would naturally include an analysis of inputs such as stream temperatures, specific heats, and flow rates, and outputs such as cooling stream temperature. Such considerations are part and parcel with any design process.   It would, therefore, have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the process of Zendejas-Martinez with wherein a recycle ratio is determined by: Recycle Ratiomass = (CMot * (Tc - TMot )) / (CEff * (TEff - Tc )) where, the  Recycle Ratiomass is the ratio of the mass flow rate of the effluent to the mass flow rate of the vaporized motive fluid stream; CMot is the specific heat of the vaporized motive fluid stream; CEff is the specific heat of the unit operation effluent stream entering the non- mechanical pump; Tc is the temperature of the cooling stream or a target temperature of the cooling stream exiting the non-mechanical pump;  2414287-US TMot is the temperature of the vaporized motive fluid stream, and is selected by the operator; TEff is the temperature of the unit operation effluent stream entering the non- mechanical pump, as an engineering expedient in order to obtain a more efficient cooling process.    
It appears that Zendejas-Martinez further discloses and direct cooling of said unit operation under the fixed heat load to a lower temperature by routing the cooling stream to the unit operation (see at least column 3, lines 29-39: the reactor is for a specific product, thus may be considered to be under a fixed heat load, and is cooled to a lower temperature); however, in view of Applicant’s continued argument for special definition of fixed heat load, it is noted that direct cooling of a unit operation under the fixed heat load to a lower temperature by routing a cooling stream to the unit operation is old and well-known in the art, as evidenced by Harrington (see at least paragraphs [0002]-[0004]).  
It would, therefore have been obvious to provide the method of Zendejas-Martinez with and direct cooling of said unit operation under the fixed heat load to a lower temperature by routing the cooling stream to the unit operation since such provision was old and well known in the art and would provide the benefit of reduced downtime (see at least Harrington paragraph [0002]).    
Regarding claims 2 and 3, Zendejas-Martinez does not disclose wherein Tc used in the determination of Recycle Ratio is equal to = TCMAx – delta Tc if TCMAx - TCMIN > delta Tc, where TCMAx is a maximum temperature at any one point of the unit operation, TCMIN is a minimum temperature of the cooling stream, and delta Tc is a predetermined value of the maximum allowable differential temperature between any two points of the unit operation, or wherein Tc used in the determination of Recycle Ratio is equal to = TCMIN if TCMAx - TCMIN < delta Tc, where TCMAX is the maximum temperature of the unit operation, TCMIN is the minimum temperature of the cooling stream, and delta Tc a predetermined value of the maximum allowable differential temperature between any two points of the unit operation.
Examiner notes however, that “wherein Tc used in the determination of Recycle Ratio is equal = […]” does not further manipulate the method, including the step of “adjusting the ratio […]”.  However, to the extent that Applicant may consider (and amend) to link the determination to the adjustment, Examiner notes that an engineer in the design phase of a cooling operation for a unit operation would as a routine practice take steps to obtain values on which to determine ratios which would improve efficiency. These steps would examine a variety of parameters which would be beneficial to the process and would naturally include an analysis of inputs such as stream temperatures, specific heats, maximum temperatures, minimum temperatures, allowable temperature gradient(s), flow rates, and outputs such as cooling stream temperature. Such considerations are part and parcel with any design process.   It would, therefore, have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the process of Zendejas-Martinez with wherein Tc used in the determination of Recycle Ratio is equal to = TCMAx – delta Tc if TCMAx - TCMIN > delta Tc, where TCMAx is a maximum temperature at any one point of the unit operation, TCMIN is a minimum temperature of the cooling stream, and delta Tc is a predetermined value of the maximum allowable differential temperature between any two points of the unit operation, or wherein Tc used in the determination of Recycle Ratio is equal to = TCMIN if TCMAx - TCMIN < delta Tc, where TCMAX is the maximum temperature of the unit operation, TCMIN is the minimum temperature of the cooling stream, and delta Tc a predetermined value of the maximum allowable differential temperature between any two points of the unit operation, as an engineering expedient in order to obtain a more efficient cooling process preventing damage to the reactor from excessive temperature gradients (see at least Davis column 1, lines 50-54).    

Regarding claims 4 and 5, Zendejas-Martinez, or alternatively further in view of Harrington does not disclose wherein the flow rate of the vaporized motive fluid stream is in the range of 1,000 scf/hr to 5,000,000 scf/hr, or wherein the flow rate of a portion of the effluent gas stream is in the range of 1,000 scf/hr to 5,000,000 scf/hr.
Davis teaches another method for cooling a unit operation wherein the combined flow rate of a unit operation effluent (recycle stream) and vaporized liquid cryogen is within the range of 1,000 scf/hr to 5,000,000 scf/hr (see at least column 1, lines 46-55; column 1, line 66 through column 2, line 6: the range of the combined stream overlaps the claimed range and ranges of up to 100% vaporized liquid cryogen and/or effluent are contemplated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Zendejas-Martinez, or alternatively further in view of Harrington with wherein the flow rate of the vaporized motive fluid stream is in the range of 1,000 scf/hr to 5,000,000 scf/hr, or wherein the flow rate of a portion of the effluent gas stream is in the range of 1,000 scf/hr to 5,000,000 scf/hr, as taught by Davis, to improve the method of Zendejas-Martinez, or alternatively further by preventing the issue of overcooling from damaging the reactor and piping (see at least Davis column 1, lines 50-54).  
Regarding claim 6, Zendejas-Martinez, or alternatively further in view of Harrington does not disclose wherein the pressure range of the unit operation is in the range of 0 psig to 1,000 psig.
However, it was old and well-known in the art that the pressure range in a unit operation (reactor) of the type disclosed by Zendejas-Martinez falls with the range of 0 psig to 1,000 psig, as evidenced by Davis (see at least Davis column 1, lines 10-15).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Zendejas-Martinez, or alternatively further in view of Harrington with wherein the pressure range of the unit operation is in the range of 0 psig to 1,000 psig, since such provision was old and well-known in the art as the working range for a reactor in a cooling process: such provision would provide the benefit of maintaining the system used in the method within safe working ranges to prevent damage or injury.  
Regarding claim 7, Zendejas-Martinez, or alternatively further in view of Harrington does not disclose wherein the temperature differential between any two points in the unit operation is no greater than 3000F.
Davis teaches another method for cooling a unit operation wherein the temperature differential between any two points in the unit operation is no greater than 3000F (see at least column 2, lines 13-17).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Zendejas-Martinez, or alternatively further in view of Harrington with wherein the temperature differential between any two points in the unit operation is no greater than 3000F, as taught by Davis, to improve the method of Zendejas-Martinez, or alternatively further in view of Harrington by preventing the issue of overcooling from damaging the reactor and piping (see at least Davis column 1, lines 50-54).
Regarding claim 8, Zendejas-Martinez further discloses wherein the temperature of the cooing stream is at a lower than the temperature of the unit operation (see at least column 5, lines 53-61: the purpose of the combined gas is to cool reactor #10 and the cooling gas is heated upon exiting reactor #10 which is indicative of the combined gas cooling stream being cooler than reactor #10 when it enters reactor #10).
Regarding claim 9, Zendejas-Martinez does not disclose wherein the vaporized motive fluid is selected from the group consisting of nitrogen, carbon dioxide, argon, and helium.
However, selection of vaporized motive fluid selected from the group consisting of nitrogen, carbon dioxide, argon, and helium was old and well-known in the art, as evidenced by Zendejas-Martinez (see at least column 2, lines 12-19: reference is made to prior art selecting at least nitrogen, carbon dioxide, or other compatible gases).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Zendejas-Martinez with wherein the vaporized motive fluid is selected from the group consisting of nitrogen, carbon dioxide, argon, and helium, since such use was old and well-known in the art to provide the benefit of selection of a process compatible gas (see at least column 2, lines 17-19).  
Regarding claim 10, Zendejas-Martinez further discloses wherein the unit operation is selected from the group consisting of reactors, distillation columns, rectification columns, storage vessels, strippers, heat exchangers, gas turbines, process heaters, furnaces, and boilers (see at least column 5, lines 1-4: the unit operation is a reactor #10).
Regarding claim 11, Zendejas-Martinez further discloses wherein the effluent stream from the unit operation is first cooled by a pre-existing chiller installed downstream of the unit operation (see at least column 5, lines 58-60: cooler #86 is the first component downstream of the reactor in the effluent loop).
Regarding claim 12, Zendejas-Martinez further discloses comprising: utilizing multiple non- mechanical pumps (see at least column 6, lines 20-31: Examiner notes that two ejectors are illustrated in the figures of each embodiment).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763